Citation Nr: 0526759	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-20 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to an increased rating for post-operative 
residuals of a laceration to the left median nerve, currently 
evaluated as 20 percent disabling.

3.  Entitlement to a compensable rating for anxiety reaction 
for the period from August 30, 2002, to February 23, 2005.

4.  Entitlement to a rating in excess of 10 percent for 
anxiety reaction, for the period from February 23, 2005.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had over thirty years of active duty, ending with 
his retirement in October 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, denied service connection for heart 
disease, a rating in excess of 20 percent for residuals of a 
laceration to the left median nerve, and a compensable rating 
for anxiety reaction.  The veteran duly appealed the RO's 
decision.  

Before the matter was certified to the Board, in a March 2005 
rating decision, the RO increased the rating for the 
veteran's anxiety reaction to 10 percent, effective February 
24, 2005.  Although an increased rating has been granted, the 
issue of entitlement to a rating in excess of 10 percent for 
anxiety reaction remains in appellate status, as the maximum 
schedular rating has not been assigned.  See also AB v. 
Brown, 6 Vet. App. 35 (1993).  

Moreover, given the RO's actions, proper adjudication of the 
veteran's claim for an increased rating for anxiety reaction 
now requires an analysis during two discrete time periods.  
The first period extends from August 30, 2002, the date of 
receipt of the veteran's claim for an increased rating, to 
February 24, 2005, after which time the RO increased the 
rating to 10 percent.  The second period extends from 
February 24, 2005.  Id.  




FINDINGS OF FACT

1.  The medical evidence of record is in equipoise as to 
whether the veteran's heart disease is causally related to 
his service-connected anxiety disorder.

2.  The veteran's left median nerve disability is manifested 
by sensory disturbances such as altered sensation in his 
fingers as well as slightly reduced left oppones strength, 
but the function of the veteran's left hand is essentially 
normal and has no affect on the usual activities of daily 
living.

3.  Since August 30 2002, the veteran's anxiety reaction has 
been manifested by symptoms such as nervousness, 
irritability, and subjective difficulties with short-term 
memory, productive of mild disability.


CONCLUSION OF LAW

1.  Affording the veteran the benefit of the doubt, service 
connection for heart disease on a secondary basis is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).

2.  The criteria for a rating in excess of 20 percent for 
post-operative residuals of a laceration to the left median 
nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2004).

3.  The criteria for a 10 percent rating for anxiety reaction 
for the period from August 30 2002, to February 23, 2005, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.30, Diagnostic Code 9400 (2004).

4.  The criteria for a rating in excess of 10 percent for 
anxiety reaction from August 30 2002, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30, 
Diagnostic Code 9400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In August and October 2002 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify any additional information 
that he felt would support his claims.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2004).  Moreover, the veteran has been afforded several 
VA medicals examination in connection with his claims.  The 
examination reports provide the necessary medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  
Neither the veteran nor his representative has argued 
otherwise.  

I.  Factual Background

The veteran's service medical records show that in March 
1974, he sustained a laceration of the left wrist in a 
suicide gesture.  He was diagnosed as having a transient 
situational disturbance.  In December 1974, he underwent 
surgical repair of the left median nerve.  

The veteran's service medical records are negative for 
complaints or findings of heart disease.  At his April 1978 
military retirement medical examination, the veteran's heart 
was normal, a chest X-ray was negative, an electrocardiogram 
was normal, and his blood pressure was 130/90.  On a report 
of medical history, the veteran denied a history of heart 
trouble and indicated that he did not know whether or not he 
had high or low blood pressure.  

In November 1978, the veteran filed an application for VA 
compensation benefits, seeking service connection for several 
disabilities, including residuals of a laceration of the left 
median nerve.  

In connection with his claim, the veteran was afforded a VA 
medical examination in December 1978, at which he reported 
that he cut his left wrist in a suicide gesture and 
thereafter underwent surgical repair of the median nerve.  He 
indicated that he currently felt a stiffness in the left hand 
when he used his index and middle fingers.  He also reported 
numbness.  The veteran had no complaints pertaining to heart 
disease.  Examination of his cardiovascular system revealed 
no abnormalities and his blood pressure was 110/80.  After 
examining the veteran, the examiner's diagnoses included mild 
anxiety reaction and residuals of a laceration to the left 
median nerve.  

In a February 1979 rating decision, the RO granted service 
connection for anxiety reaction and assigned an initial zero 
percent rating, effective November 1, 1978.  In addition, the 
RO granted service connection for residuals of a laceration 
to the left (minor) median nerve and assigned an initial 20 
percent rating, effective November 1, 1978.  This 20 percent 
rating has remained in effect to date; thus, it is protected 
from reduction.  38 C.F.R. 3.951(b) (2004).

In pertinent part, subsequent medical records dated from 
August 1981 to August 1989 show that in May 1988, the veteran 
sought treatment for chest pain and shortness of breath.  His 
blood pressure was 120/70.  He denied prior cardiac problems.  
Examination was negative.  The diagnoses included angina 
pectoris and coronary artery disease.  

In March 1999, the veteran submitted a claim of service 
connection for a heart condition.  In support of his claim, 
the RO obtained private medical records showing that the 
veteran underwent coronary angiogram and angioplasty in 
January 1999 for triple vessel coronary artery disease.  

In an August 1999 rating decision, the RO denied service 
connection for heart disease as not well grounded under 
criteria then in effect.  The RO noted that the record 
contained no evidence of heart disease in service, for many 
years thereafter, or of a link between any current heart 
disease and service.  The veteran was notified of this 
decision and his appellate rights in an August 1999 letter, 
but he did not appeal.

In pertinent part, subsequent VA clinical records, dated from 
August 2000 to August 2002 show that the veteran was seen for 
coronary artery disease and shoulder pain.  These records are 
negative for complaints or findings of anxiety disorder or 
residuals of a laceration to the left median nerve.

In August 2002, the veteran submitted a claim for an 
increased rating for his service-connected disabilities, 
including his anxiety disorder and median nerve disability.  
The following month, he again requested service connection 
for heart disease.  See Pub. L. No. 106-475, 114 Stat. 2096, 
2099, §7(b); VA O.G.C. Prec. Op. No. 3-2001 (Jan. 22, 2001) 
(providing for readjudication of claims that became final 
between July 14, 1999, and November 9, 2000, the date of the 
enactment of the VCAA, and were denied on the basis that they 
were not well-grounded).

In support of his claim, the veteran submitted a September 
2002 note from Paul D. Gerdes, M.D., who indicated that it 
was his opinion that the veteran's hypertension and coronary 
artery disease were at least as likely as not related to his 
service-connected neurosis, generalized anxiety disorder.

The RO thereafter obtained clinical records from Dr. Gerdes, 
for the period from March 1999 to September 2002.  These 
records show that the veteran was treated for coronary artery 
disease.  In June 2001, he also reported insomnia and recent 
memory problems.  The impressions included concerns about 
memory, probably intact memory in general, and altered sleep 
pattern.  These records are negative for notations of anxiety 
disorder or residuals of a laceration to the left median 
nerve.  

The veteran was afforded a VA medical examination in December 
2002.  He reported that he had undergone cardiac 
catherization for coronary artery disease in 1999 and had 
been doing well since that time.  He indicated that he had 
also been placed on antihypertensive medications at the time 
of the surgery, although his blood pressure had never been 
significantly elevated.  After examining the veteran and 
reviewing the claims folder, the examiner diagnosed 
atherosclerotic coronary vascular disease.  The examiner 
indicated that it was his opinion that it was less likely 
than not that the veteran's heart disease and hypertension 
were related to his service-connected anxiety disorder. 

At a VA neurological examination in December 2002, the 
veteran reported that in 1974, he cut his left wrist in a 
suicide gesture and thereafter underwent surgical repair.  He 
indicated that he currently had residual altered sensation in 
his ring and middle fingers, as well as a slight decrease in 
opponens function of the thumb to the little finger.  In cold 
weather, he indicated that he felt increased paresthesia and 
stiffness of the palm and fingers.  He denied pain in the 
wrist.  The examiner noted that, incidentally, the veteran 
was under treatment for lateral epicondylitis and was wearing 
a forearm brace and using analgesic rub with some benefit.  
On examination, it was noted that the veteran was right 
handed.  Function of the left hand was good and the examiner 
noted that the veteran's disability did not affect usual 
activities of daily living.  The examiner observed scars on 
the veteran's left wrist, which were well healed, not 
indurated, adherent, or depressed.  The left hand intrinsics 
were normal.  The thenar eminence was without atrophy and 
symmetrical with the right.  Left oppones strength was 
slightly reduced, as was sensation in the left index and 
middle fingers in a typical median nerve distribution.  
Fisting and other functions of the hand were carried out 
essentially normally.  The veteran was able to grip and pick 
up a paper clip from the desk.  Tinel's and Phalen's were 
negative at the wrist.  The diagnoses were post-operative 
repair of lacerated median nerve of the left wrist with 
residuals, and incidental left lateral epicondylitis.  

The veteran also underwent VA psychiatric examination in 
December 2002.  He reported that he had retired in 1984 and 
currently did volunteer work at his church.  The veteran did 
not report social impairment, indicating that he and his wife 
exercised daily, had a lot of church activities, went dancing 
on New Year's Eve, and ate out often.  He reported, however, 
that he felt nervous on a regular basis and small things 
upset him.  He also reported difficulties with short-term 
memory.  Examination revealed that the veteran was alert and 
oriented.  He was aware of current events and his abstracting 
ability was quite good.  He had no delusions, hallucinations, 
ritualistic behavior, panic attacks, verbal difficulties, or 
inappropriate behavior.  He was able to maintain personal 
hygiene.  He denied sleep impairment.  The diagnosis was 
anxiety disorder and the examiner assigned a Global 
Assessment of Functioning (GAF) score of 85, which he 
indicated reflected minor symptoms.

At a VA neurological examination in February 2005, the 
veteran reported intermittent numbness and tingling in the 
fingers of the left hand, mainly when exposed to cold.  
Examination showed well healed scars, decreased sensation in 
the left thumb, index, middle, and fourth finger.  There was 
partial hypothenar muscle atrophy.  The diagnosis was carpal 
tunnel syndrome in the left hand due to median nerve trauma.  

At a VA psychiatric examination in February 2005, the veteran 
reported that he had not had any psychiatric treatment since 
his last examination in 2002.  He reported that he and his 
spouse had an active schedule, which included exercise, 
community service, and Bible study.  He indicated that he had 
three children and enjoyed visiting with them.  The veteran 
indicated that he had occasional distressing memories of 
Vietnam, occurring 2 to 3 times yearly.  He also reported 
irritability, particularly with people who did not obey 
traffic rules.  Otherwise, he was quite positive and 
indicated that he generally enjoyed life.  The examiner noted 
that there was no indication that the veteran's psychiatric 
disability ever interfered with his social or occupational 
functioning.  Examination showed normal thought with no 
delusions or hallucinations.  The veteran did not show 
evidence of anxiety and his mood was not depressed.  The 
diagnoses included anxiety disorder and the examiner assigned 
a GAF score of 78.

In pertinent part, VA clinical records, dated from April 2003 
to November 2004 show that the veteran was followed for 
coronary artery disease.  These records are negative for 
complaints of anxiety disorder or residuals of a laceration 
to the median nerve.  

II.  Service connection for heart disease

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served ninety days or more during a period of 
war and cardiovascular-renal disease becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the 
United States Court of Veterans Appeals (Court) has held that 
where a service-connected disability causes an increase in, 
but is not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990) (holding that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).

Analysis:  As set forth above, the veteran's service medical 
records are entirely negative for notations of heart disease.  
Likewise, the post-service record is negative for notations 
of heart disease within the first post-service year or for 
many years after service separation.  

In fact, the first notation of heart disease is not until 
1988, approximately ten years after the veteran's separation 
from service.  Moreover, there is no indication in the 
evidence of record that any medical professional has related 
the veteran's heart disease to his active service or any 
incident therein.  In view of the foregoing, the Board finds 
that service connection for heart disease on a direct basis 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

The veteran, however, claims that his current heart disease 
is causally related to his service-connected anxiety 
disorder.  The record contains conflicting medical evidence 
in this regard.  

The veteran's private physician, Dr. Gerdes, has submitted a 
statement indicating that it is his opinion that the 
veteran's coronary artery disease is at least as likely as 
not related to his service-connected anxiety disorder.

On the other hand, in a December 2002 VA medical opinion, a 
clinical psychologist indicated that that it was his opinion 
that it was less likely than not that the veteran's heart 
disease was related to his service-connected anxiety 
disorder. 

In determining the probative weight to be assigned to these 
medical opinions, the Board must consider factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  In that regard, the Board notes that both 
individuals who provided opinions in this case appear 
competent to render a medical opinion as to the etiology of 
the veteran's heart disease.  Although both opinions appear 
to be based on an examination of the veteran, neither 
individual provided a rationale for his opinion.  In view of 
the foregoing, the Board is unable to conclude that one 
medical opinion in this case is more probative than the 
other.

After considering these medical opinions, therefore, and 
reviewing the evidence in its entirety, it appears that that 
there is at least an approximate balance of positive and 
negative evidence regarding the merits of this issue.  Thus, 
with reasonable doubt resolved in favor of the veteran, 
service connection is warranted for heart disease.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

III.  Entitlement to an increased rating for post-operative 
residuals of a laceration to the left median nerve.  

Law and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004). 

Analysis:  The veteran's left median nerve disability is 
currently rated as 20 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2004).  The Rating Schedule 
makes a distinction between the major (dominant) and minor 
extremities for rating purposes; only one extremity is to be 
considered major.  38 C.F.R. § 4.69 (2004).  In this case, 
the veteran is right-handed; thus, his service-connected 
median nerve disability affects his minor extremity.  

Under Diagnostic Code 8515, a 10 percent rating is assigned 
for mild incomplete paralysis of the median nerve of either 
the major or minor extremity.  A 20 percent rating is 
assigned for moderate incomplete paralysis of the median 
nerve of the minor extremity and a 40 percent rating is 
warranted for severe incomplete paralysis of the median nerve 
of the minor extremity.  

A 60 percent rating is assigned for complete paralysis of the 
median nerve of the minor extremity where the hand is 
inclined to the ulnar side, with the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; pain with  trophic 
disturbances.  

Section 4.124a provides that the term "incomplete 
paralysis" used in reference to rating peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a 
(2004).  

Applying these criteria to the facts in this case, the Board 
finds that the criteria for a rating in excess of 20 percent 
for post-operative residuals of a laceration to the left 
median nerve have not been met.  The veteran reports sensory 
disturbances such as altered sensation in his fingers as well 
as some stiffness in cold weather.  Although objective 
examination has shown slightly reduced left oppones strength 
and partial hypothenar muscle atrophy, the function of the 
veteran's left hand is essentially normal, with no affect on 
the usual activities of daily living.  The Board finds that 
such findings are analogous to no more than moderate 
incomplete paralysis of the median nerve.  There is no 
indication in the evidence of record that the veteran has 
symptoms analogous to severe incomplete paralysis or complete 
paralysis of the left median nerve, as required for a rating 
in excess of 20 percent.  Again, there is no evidence of 
impaired function, abnormal motion, considerable atrophy of 
the muscles, or weakened movement.  Thus, a rating in excess 
of 20 percent is not warranted under Diagnostic Code 8515.  

The Board has considered other diagnostic codes that 
potentially relate to impairment of the hand and wrist, but 
finds that a rating in excess of 20 percent would not be 
warranted.  For example, Diagnostic Code 5215 pertains to 
limitation of motion of the wrist (major or minor), but 
authorizes a maximum 10 percent rating.  In addition, there 
have been no findings of ankylosis, to warrant rating the 
veteran's disability under Diagnostic Codes 5214, 5216-5227.  

Likewise, the Board recognizes that where an evaluation is 
based on limitation of motion, the question of whether pain 
and functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Nonetheless, examination has shown that the 
veteran's disability is productive of little or no functional 
loss.  Thus, a higher rating would not be warranted based on 
these considerations.  See also Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

The Board has also considered assigning an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (2004), but notes 
that the veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  As noted above, an exceptional 
case includes such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  In this case, there is no indication that the 
veteran's left median nerve disability has required frequent 
hospitalizations.  There is also no indication that such 
disability has produced marked interference with employment.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. 3.321(b)(1) are not met.  See Brambley v. Principi, 
17 Vet. App. 20 (2003).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for post-operative residuals 
of a laceration to the left median nerve.  Thus, the benefit-
of-the-doubt doctrine is not applicable, and an increased 
rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


IV.  Entitlement to an increased rating for anxiety reaction

Generalized anxiety disorders are rated under 38 C.F.R. § 
4.130, Diagnostic Code 9400 (2004).  Under those criteria, a 
zero percent rating is assigned where a mental condition has 
been formally diagnosed, but symptoms are not severe enough 
to interfere with occupational and social functioning or to 
require continuous medication.  

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by medication.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2004). 

As set forth above, the RO has assigned a noncompensable 
rating for anxiety reaction for the period from August 30 
2002, to February 23, 2005.  Effective February 23, 2005, a 
10 percent rating has been assigned.  

Applying the facts in this case to the rating criteria set 
forth above, the Board finds that the criteria for a 10 
percent rating for anxiety reaction have been met since 
August 30, 2002, the date of receipt of the veteran's claim.  
In that regard, the evidence shows that the veteran reports 
that his anxiety reaction is manifested by symptoms such as 
nervousness and memory problems.  At a VA psychiatric 
examination in December 2002, the veteran reported symptoms 
such as nervousness and irritability.  He also reported 
difficulties with short-term memory.  The examiner 
characterized the veteran's disability as minor.  The Board 
finds that such symptoms more nearly approximate the criteria 
for a mild disability, for which a 10 percent rating is 
assigned.  

The Board finds, however, that the criteria for a rating in 
excess of 10 percent have not been met.  The evidence shows 
that the veteran receives no psychiatric treatment or 
medications.  His symptoms appear to be limited to complaints 
of nervousness, irritability, subjective memory loss, and 
occasional distressing memories of Vietnam.  The objective 
evidence of record shows that the veteran's psychiatric 
disability does not interfere at all with his social or 
occupational functioning.  The veteran reports that he enjoys 
his life and his family relationships.  Examination has shown 
no evidence of anxiety, depressed mood, abnormal speech, 
panic attacks, or chronic sleep impairment.  Based on the 
foregoing, the Board finds that the criteria for a rating in 
excess of 10 percent for anxiety reaction under Diagnostic 
Code 9400 has not been met.  

In reaching this decision, the Board has considered assigning 
an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2004), but notes that the veteran has not identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  As noted 
above, an exceptional case includes such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  In this case, there is no 
indication that the veteran's anxiety reaction has required 
frequent hospitalizations.  There is also no indication that 
such disability has produced marked interference with 
employment.  Accordingly, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. 3.321(b)(1) are not met.  See Brambley 
v. Principi, 17 Vet. App. 20 (2003).

For the reasons set forth above, the Board finds that a 10 
percent rating for anxiety reaction is warranted from August 
30 2002, but that the preponderance of the evidence is 
against a rating in excess of 10 percent.  To that extent, 
the benefit-of-the-doubt doctrine is not applicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to service connection for heart disease is 
granted.  

Entitlement to rating in excess of 20 percent for post-
operative residuals of a laceration to the left median nerve 
is denied.  

Entitlement to a 10 percent rating for anxiety reaction for 
the period from August 30 2002, to February 23, 2005, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for anxiety 
reaction from August 30 2002, is denied.  



______________________________________________
	James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


